Citation Nr: 1529705	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  03-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  What evaluation is warranted for an anxiety disorder from May 31, 2002?

2.  Entitlement to a total disability rating based on individual unemployability prior to August 25, 2009, to include on an extra scheduler basis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to May 1944.  

This matter arises before the Board of Veterans' Appeals (Board) from September 2003 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Board granted entitlement to a 30 percent disability rating for an anxiety disorder, effective May 31, 2002.  In June 2011, the United States Court of Appeals for Veterans Claims ("Court") granted a joint motion for remand for the part of the Board's November 2010 decision that denied entitlement to an evaluation in excess of 30 percent for an anxiety disorder since May 31, 2002.  The joint motion for remand also indicated the Board failed to adjudicate a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

In November 2011, the Board granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities and remanded the issue of entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder for additional evidentiary development.  

In a September 2012 rating decision, VA assigned an effective date of August 25, 2009 for a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran appealed the effective date in an April 2013 Notice of Disagreement.  These matters have now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a September 2003 rating decision the RO granted entitlement to compensation for an anxiety disorder secondary to coronary artery disease.

2.  After deducting the level of preexisting disability due to anxiety the RO in September 2003 assigned a zero percent rating.

3.  While the appellant appealed the rating assigned, there is no evidence that the appellant appealed the finding that the disorder preexisted service, or the percentage assigned to the level of preexisting disability.

4.  The Veteran's anxiety disorder has not been manifested by total occupational and social impairment at any time since May 31, 2002.

5.  The Veteran's case was referred to the Director of Compensation and Pension Service for extra scheduler consideration of a total disability rating based on individual unemployability.  In a July 2014 response, the Director determined that an extra scheduler rating was not warranted.  Only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to award an extra scheduler rating.


CONCLUSIONS OF LAW

1.  The Veteran is assigned the maximum rating available for his anxiety disorder when his preexisting 70 percent disability is taken into consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310, 4.130, Diagnostic Code 9411 (2014).

2.  The Board has no authority to assign an extra scheduler rating.  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As compensation, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met with respect to the anxiety disorder.  Given that the claim of entitlement to an extra scheduler rating is dismissed as a matter of law, the Veterans Claims Assistance Act of 2000 does not apply to that claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Pursuant to the Board's November 2011 remand directives, VA attempted to obtain the Veteran's disability benefits records from the Social Security Administration; however, in an April 2014 statement, the Social Security Administration responded that the Veteran's medical records were destroyed and were unavailable.  VA afforded the appellant a psychiatric examination in May 2014.  Based on the foregoing actions, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Rating Claim
 
Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Anxiety 

In a September 2003 rating decision, VA granted entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an anxiety disorder pursuant to the provisions of 38 C.F.R. § 3.310, and assigned an initial zero percent disability evaluation, effective May 31, 2002.  In that September 2003 rating decision, VA determined that the Veteran's anxiety disorder was 70 percent disabling prior to any aggravation due to coronary artery disease, and his then present degree of disability was 70 percent.  Given those findings the RO found that a noncompensable rating was in order.  See 38 C.F.R. § 4.130.  

Under the facts of this case, and due to the Veteran's preexisting anxiety, a compensable rating is warranted only where the Veteran demonstrates that his anxiety disorder is aggravated beyond 70 percent.  Here, the next higher rating available under Diagnostic Code 9411 would be the highest rating of 100 percent.  See 38 C.F.R. § 4.130.  As such, a 30 percent disability rating would be the maximum disability rating the Veteran could obtain based on aggravation as the difference between a baseline of 70 percent and an aggravation to 100 percent.  See 38 C.F.R. § 3.310.

At the time of the November 2010 rating decision, the Board failed address the impact of Veteran's preexisting 70 percent disability.  While that decision is final and cannot be disturbed without a finding of clear and unmistakable error, in light of the preexisting level of disability, the Veteran cannot now be awarded a disability rating in excess of already assigned 30 percent based on aggravation.  Furthermore, the Veteran is already in receipt of a total disability rating based on unemployability due to service-connected disabilities.  The claim must be denied as a matter of law.  

Total Disability Rating Based on Individual Unemployability Prior to August 25, 2009

Prior to August 25, 2009, the Veteran was only service-connected for coronary artery disease and anxiety disorder.  During that time, the highest combined evaluation for those disabilities was 50 percent, which fell below the threshold requirement for consideration of entitlement to a total disability rating based on individual unemployability on a scheduler basis.  38 C.F.R. § 4.16(a).  Thus, the only way for the Veteran to be awarded a total disability evaluation based on individual unemployability due to service connected disorders prior to August 25, 2009, was to be assigned such a rating on an extra scheduler basis.  38 C.F.R. § 4.16(b).

The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extra scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In July 2014, the Director of the Compensation and Pension Service determined that entitlement to a total disability rating based on individual unemployability on an extra scheduler basis was not warranted prior to August 25, 2009.  Given the decision by the Director there is no longer any remaining allegation of error of fact or law concerning this aspect of the appeal over which the Board may exercise jurisdiction.  Simply put, the Board has no authority to grant an award on an extra scheduler basis or compel the Director of the Compensation Service to do so. 

In this regard, the Federal Circuit addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of the Compensation and Pension Service] have the authority to award an extra scheduler rating."  Thun, 572 F.3d at 1370 (emphasis added).  While the Federal Circuit also found that the RO and the Board play some role in evaluating a claim for an extra scheduler rating, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra scheduler consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra scheduler rating 'to accord justice.'"  Id (emphasis added).

Given the Federal Circuit's interpretation of the extra scheduler provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation and Pension Service or the Under Secretary for Benefits have the authority to award an extra scheduler rating.  By extension, these principles apply to extra scheduler consideration under 38 C.F.R. § 4.16(b).  The Board possesses no such authority be it in the first or any instance.

The Court's concurring opinion in Anderson v. Shinseki, although addressing a different aspect of the extra scheduler process, provides further insight.  22 Vet. App. 423, 427 (2008).  In this regard, the concurrence noted that the delegation of authority for the Director of the Compensation and Pension Service to assign an extra scheduler rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of [the Compensation and Pension Service] uniquely suited to determining what extra scheduler rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)) (emphasis added).

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2014).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra scheduler rating will be assigned so as to "accord justice."  Similarly, "[I]t is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The assignment of ratings necessary to accord justice is entrusted to the Director and the Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra scheduler rating, only the Under Secretary for Benefits and the Director of the Compensation and Pension Service have been delegated the authority to award the extra scheduler rating.  See Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extra scheduler rating, entitlement to total disability rating based on individual unemployability on an extra scheduler basis is denied.

In concluding that the Board has no jurisdictional authority to assign an extra scheduler rating the Board considered the contrary holding in Wages v. McDonald, 27 Vet.App. 233 (2015).  Given, however, that the United States Court of Appeals for the Federal Circuit is the superior tribunal, the Board is bound by the holding of the Federal Circuit.


ORDER

Entitlement to a disability rating in excess of 30 percent for an anxiety disorder is denied.

The claim of entitlement to an extra scheduler total disability rating based on individual unemployability prior to August 25, 2009 is dismissed for lack of jurisdiction.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


